Citation Nr: 0731268	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hand 
disability.

5.  Entitlement to service connection for paraplegia, claimed 
as loss of use of the lower extremities.

6.  Entitlement to an increased evaluation for cervical 
myositis, currently rated as 30 percent disabling.

7.  Entitlement to special monthly compensation (SMC).

8.  Entitlement to total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1983 and from February 1986 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2002 rating determination by the above Regional Office 
(RO).  The veteran testified at a hearing held at the Atlanta 
RO in June 2007, before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

During a Travel Board hearing in June 2007, the veteran 
testified that he had been in receipt of Social Security 
Administration (SSA) disability benefits for the past year.  
The Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, as the SSA records are potentially 
relevant, to the extent that they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claims, they must be obtained.  

Preliminary review of the record discloses other reasons for 
remanding the case. 

Service connection claims

The veteran's service medical records (SMRs) contain 
uncontroverted evidence that he sustained injuries to his 
right knee during service.  These records show he injured his 
right knee on several occasions in service and received 
treatment.  The reports also show that he was eventually 
diagnosed with a medial collateral ligament tear.  See SMRs 
dated from 1983-1992.  Although post service treatment 
records show continued complaints of right knee pain, which 
the veteran attributes to service, a VA examination in 
January 1999 did not include any musculoskeletal clinical 
findings, diagnosis or etiological opinion regarding this 
pain.  

The veteran's in-service history raises significant medical 
questions regarding the onset of any disability and there is 
no indication that the examination of record included a 
review of the veteran's entire claims file, to include SMRs.  
Accordingly, definitive medical evidence on the question of 
whether the veteran currently has a right knee disability, 
and an opinion as to its onset, is needed before the claim on 
the merits can be properly adjudicated.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  

The veteran has also asserted that he has disabilities 
involving the left knee, right hip, left hand as well as 
paraplegia of the lower extremities that had their onset 
during service.  SMRs show that in October 1991, the veteran 
was treated for injuries sustained after falling 
approximately 4-5 feet over a banister landing on his back.  
The injuries were reportedly confined to the right hip and 
lumbar spine with no complaints or findings pertaining to the 
left knee.  Although the veteran has reported undergoing 
surgery in 1988 for ganglion cyst of the left wrist there is 
no evidence of that in the records.  

The paucity of evidence of in-service incurrence of injury or 
disease is not the only shortcoming in this claim for there 
is no medical evidence in this record that links any current 
left knee, right hip, left hand or paraplegia disability to 
his military service.  Although the veteran underwent VA 
examinations in 1999 and 2004, these reports are essentially 
devoid of discussion of the left knee, right hip, left hand 
or lower extremities and fail to provide an opinion as to 
whether current disorders are present and, if so, their 
etiology.  As such, a VA examination is needed to determine 
whether the veteran has the claimed disabling disabilities 
and, if so, whether they are related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the alternative, the veteran has claimed that disabilities 
involving his left knee, right hip, left hand and paraplegia 
of the lower extremities were caused or aggravated by a 
service-connected disability.  The Board notes that none of 
the VA examination reports of record sufficiently address the 
question of whether the veteran has additional disability 
resulting from aggravation of any non-service-connected 
disabilities by his service-connected cervical myositis.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 
C.F.R. § 3.310(a) authorizes a grant of service connection 
not only for disability caused by a service-connected 
disability, but for the extent of additional disability 
resulting from aggravation of a non-service-connected 
disability by a service-connected disability).  Accordingly, 
a definitive medical opinion on the question of whether there 
has been a measurable permanent increase of a non-service-
connected disability caused by a service-connected disability 
is also needed. 

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

Increased rating claim

The veteran is also seeking an increased evaluation for 
service-connected cervical myositis.  In that regard, he 
contends that current manifestations of that disability are 
more severe than is reflected by the 30 percent schedular 
evaluation now assigned.

The Board notes that VA has revised the regulations for 
evaluating disabilities of the spine, twice since the 
veteran's claim was filed with the most recent revision 
effective September 26, 2003.  Although he was afforded a VA 
examination of the cervical spine subsequent to the recent 
revisions and these regulatory changes were considered in the 
most recent Supplemental Statement of the Case (SSOC), the 
2004 VA examination does not appear to have sufficiently 
addressed the symptomatology contemplated by the new 
provisions.  

To that end the veteran should undergo additional VA 
examination to obtain findings specific to the rating 
criteria for increased evaluation for the veteran's cervical 
spine disability.  The examination should include a review of 
the claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in 2004.  The examiner should also render 
findings as to extent of functional loss due to pain and/or 
weakness, to include with repeated use and during flare-ups.  
See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any additional relevant records of VA or private 
treatment that are not currently of record should be obtained 
and associated with the claims file.



SMC and TDIU

Finally, as the veteran's claims could have a significant 
impact on his SMC and TDIU claims these issues are 
inextricably intertwined and it is appropriate to defer 
consideration of these claims until the development requested 
is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  
Accordingly, a decision on both issues is deferred pending 
completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the veteran's 
Social Security Administration records, 
to include underlying medical records 
associated with the pertinent 
administrative decision, and include 
them in the claims folder.  

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

3.  The veteran should also undergo 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current disabilities involving the right 
knee, left knee, right hip, left hand and 
lower extremities.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any disability 
involving the right knee, left knee, 
right hip, left hand or  paraplegia, 
if present, and then set forth the 
medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.  
Specifically, the examiner should 
address the veteran's injuries 
during service as the possible onset 
of any current disorder.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of right 
knee, left knee, right hip, left 
hand or paraplegia disabilities 
developed as a result of injuries 
while the veteran was in service 
from or within one year following 
his separation from service in 1992.

c.  If it is determined that any 
currently diagnosed left knee, right 
hip, or loss of use of lower 
extremities was not incurred in 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that any 
currently demonstrated non-service-
connected disorder has been 
aggravated by the veteran's service-
connected cervical myositis.  

d.  If such aggravation is found, 
the examiner should provide an 
estimate of the degree of disability 
over and above the degree of 
disability that would exist without 
the aggravation caused by the 
veteran's cervical myositis, e.g., 
is the degree of increased 
symptomatology 10 percent, 
20 percent, etc., above the baseline 
symptomatology after the effects of 
the service-connected cervical 
myositis are first considered?  The 
increment should be identified and 
defined in terms of actual reported 
findings on examination.

e.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

f.  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.


With regard to cervical spine the 
examiner should assess the current 
level of disability of the veteran's 
service-connected cervical myositis.  

a.  The examiner describe all 
neurological manifestations and 
symptomatology and offer an opinion 
as to whether the veteran has any 
separately ratable neurological 
disability (in addition to 
orthopedic disability) as a 
manifestation of the service-
connected cervical myositis.  If it 
is not feasible to make these 
differentiations, the examiner is 
requested to indicate that and 
explain why it cannot be done.  

b.  The examiner should conduct 
range of motion testing of the 
cervical spine (expressed in 
degrees, with standard ranges 
provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or in coordination associated 
with the cervical spine.  If pain on 
motion is observed, the examiner 
should indicate the point at which 
pain begins.  The examiner should 
also indicate whether there is any 
ankylosis of the cervical spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.  

c.  The examiner should state 
whether the cervical spine 
disability has been productive of 
any incapacitating episodes, which 
are defined as periods of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician or treatment by a 
physician, and if so, the frequency 
and duration of those episodes.

d.  The examiner should also 
describe the extent to which 
functional impairment, solely as a 
result of service-connected 
disability, renders the veteran 
unable to perform daily self-care 
functions and protect himself from 
the hazards or dangers of his daily 
environment without the regular aid 
and attendance of another person.  

e.  The examiner should also 
indicate the effect any service-
connected disability has, if any, on 
the veteran's current level of 
occupational impairment.  
Specifically, the physician should 
render an opinion as to whether 
service-connected disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

